UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1569


DEBRA ROACH,

                Plaintiff - Appellant,

          v.

ROBERT M. GATES, Dr., Secretary of Defense,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:07-cv-00136-MBS; 2:07-cv-01574-MBS)


Submitted:   January 14, 2011             Decided:   March 17, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Debra Roach, Appellant Pro Se. Terri Hearn Bailey, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Debra Roach appeals from the district courts’ orders

accepting      the     reports    and    recommendations         of        the   magistrate

judge and granting summary judgment to the Defendant on Roach’s

employment      discrimination          and    retaliation      suit.            On    appeal,

Roach    raises      numerous     claims      challenging       the    rulings             in   two

district court orders: (1) the March 10, 2009, order granting

summary judgment on all claims except Roach’s claim that she was

retaliated      against     due    to    her      union    activities        and       (2)      the

district       court’s    final     order         granting     summary       judgment            on

Roach’s    union     retaliation        claim      for    failure     to    exhaust.             We

affirm in part and vacate and remand in part.

               First, we find that Roach’s failure to object to the

magistrate judge’s initial report waived the right to appeal the

claims resolved by the March 10 order.                     The Federal Magistrate’s

Act provides that “[w]ithin ten days[ ] after being served with

a copy, any party may serve and file written objections to [the]

proposed findings and recommendations [of a magistrate judge] as

provided by rules of court.”                  28 U.S.C. § 636(b)(1) (2006); see

Fed. R. Civ. P. 72(b)(2). *               The district court is required to

review    de    novo     only    those    portions        of   the    report          to    which


     *
         On December 1, 2009, the ten-day period became fourteen
days.    Rule 72(b)(2) also changed to fourteen days.



                                              2
specific and timely objections have been made.                       See Orpiano v.

Johnson,   687     F.2d       44,   47-48       (4th   Cir.   1982).           Where    no

objections are filed, the court need not explain its reasons for

adopting the report.           See Camby v. Davis, 718 F.2d 198, 200 (4th

Cir. 1983).      Further, “[i]f written objections to a magistrate

judge’s recommendations are not filed with the district court

within   ten   days,      a    party   waives      its    right     to    an    appeal.”

Wells v. Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997).

           Roach    did       not    file       objections    to    the     magistrate

judge’s initial report and recommendation.                       Moreover, at that

time and during most of the district court proceedings, Roach

was represented by counsel.            In addition, Roach does not assert

that she failed to receive the report and recommendation or any

other excuse regarding her failure to file objections.

           Thus,    we    conclude      that      Roach    has     waived      appellate

review of the district court’s March 10 order by failing to file

any   objections     to       the   magistrate         judge’s     report      and     has

abandoned any assertion to the contrary.                  Accordingly, Roach has

waived all her appellate arguments arising from the district

court’s grant of summary judgment on most of her claims.                             Thus,

the only appellate claims not waived are those concerning her

union retaliations claims, which were the only claims left open

by the March 10 order.               Thus, we affirm the portion of the

court’s judgment resolving the remainder of Roach’s claims.

                                            3
            With        regard       to    her     union    retaliation        claims,    Roach

asserts that, following the March 10 order, the district court

improperly limited her to two claims: (1) that she was prevented

from coming to the workplace to participate in union activities

and   (2)   that      she      was    not        allowed    to     submit    statements     and

witnesses on her behalf.                   In a second report and recommendation

following       entry    of    the        March    10   order,      the     magistrate    judge

concluded that his first report and recommendation (which was

not objected to) clearly stated this limitation.                             We disagree.

            In the magistrate judge’s first report, the magistrate

judge noted that Roach “asserts numerous allegations relating to

her Union activities, including that she was denied rights to

which     she     was       entitled         under         the     collective     bargaining

agreement,       as     well    as        that    she   was       retaliated    against     for

engaging     in       union      activity.”             After       noting     that     Roach’s

allegations were “numerous” and included claims that she was

denied rights under the collective bargaining agreement (“CBA”)

as well as retaliated against for engaging in union activity,

the     magistrate        judge       noted        three         specific     claims,    those

discussed above as well as Roach’s claim that she was denied

representation, which the magistrate judge found was barred for

lack of jurisdiction.                 The magistrate judge did not say that

these three claims were the ONLY claims raised by Roach, and it

is questionable whether three claims would have properly been

                                                   4
termed “numerous.”              The magistrate judge then went on to request

that the Agency determine what claims were remaining and proceed

accordingly, a process that appears inapposite if the report and

recommendation had actually intended to limit the union claims

to the three discussed (and two remaining).

              When    Roach       pointed    out   this      alleged    error     in   her

objections      to        the     second     magistrate       judge’s     report       and

recommendation, the magistrate judge responded that Roach could

not change her arguments so late in the proceedings.                             However,

as    Roach   noted,       she     had    consistently       argued    throughout      the

proceedings that she was fired, at least in part, due to her

participation in union activities.                    She claimed that the three

assertions noted by the magistrate judge, as well as others,

were actually factual support for her ultimate claim that she

was   improperly      terminated.            The   Defendant’s        initial     summary

judgment motion supports Roach’s interpretation, as it addressed

Roach’s       claim       that      she     was    wrongfully         terminated       for

participating        in    union    activities.         In    her     response    to   the

Defendant’s      motion,          Roach     clearly    contended       that      she   was

terminated in retaliation for her protected union activities and

in violation of the CBA.

              Because, contrary to the magistrate judge’s conclusion

in his second report and recommendation, the initial magistrate

judge’s recommendation did not clearly limit Roach to pursuing

                                              5
the listed union claims, her failure to object did not result in

such a limitation.         While the magistrate judge may have intended

such a limitation, the language of the report was ambiguous, at

best.    Instead, the magistrate judge’s first report stated that

it   denied    summary     judgment      as       to     Roach’s      union    retaliation

claims and instructed the parties to determine and brief the

remaining claims, if any.

              Accordingly, the district court erred in finding that

Roach was barred from pursuing other union claims.                             As such, we

vacate   the    portion    of    the    district          court’s      order    dismissing

Roach’s claim that she was improperly terminated in retaliation

for her participation in union activities and in violation of

the CBA and remand for a determination of whether this claim was

properly      exhausted.        We     note       that       Roach    conceded,    in   her

objections and her informal brief, that her assertions that she

was denied access to the workplace and not permitted to submit

evidence on her behalf are not freestanding substantive claims

for relief, and, if they were, were not properly exhausted.

              Accordingly,      we   affirm        the       district    court’s    orders

with regard to all of Roach’s claims except her assertion that

she was improperly terminated in retaliation for her protected

union activities and in violation of the CBA.                         As to this claim,

we vacate and remand for further proceedings.                           We dispense with

oral    argument    because      the    facts          and    legal     contentions     are

                                              6
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                    AFFIRMED IN PART;
                                         VACATED AND REMANDED IN PART




                                    7